DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama et al. (# US 2015/0174939).
Aoyama et al. discloses:
1. An ink jet recording method (see Abstract) comprising: depositing a resin liquid onto a recording medium, the resin liquid ([0036]; [0057]) including a resin ([0038]; 
Given that the Aoyama et al. reference discloses a range of organic solvent (2 to 30%) that overlap with the presently claimed range, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught ranges, including those presently claimed, to obtain a suitable composition. It is also noted that according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272, 276,205 USPQ 215, 219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclose by the prior art", see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976; In re Woodruff, 919 F.2d 1575, 16USPQ2d 1934 (Fed. Cir. 1990).


3. The ink jet recording method according to claim 1, wherein, in the aqueous ink composition, the at least one organic solvent is selected from the group consisting of 1,2-alkanediols ([0072]) and glycol ethers ([0072]) (solvent in ink composition are same as resin liquid; [0113]). 
4. The ink jet recording method according to claim 1, wherein, in the aqueous ink composition, a total content of organic solvents having a normal boiling point higher than 280 C. is less than or equal to 1.0 mass % relative to the total mass of the aqueous ink composition (see Examples). 
5. The ink jet recording method according to claim 1, wherein, in the aqueous ink composition, the total content of organic solvents is less than or equal to 5.0 mass % relative to the total mass of the aqueous ink composition (2 to 30%; [0074]; [0113]). 
6. The ink jet recording method according to claim 1, wherein a recording surface of the recording medium includes a film made from a polyolefin (plastic film; [0041]-[0043]). 
7. The ink jet recording method according to claim 1, wherein, in the resin liquid, a total content of organic solvents is less than or equal to 12.0 mass % relative to a total mass of the resin liquid (2 to 30%; [0074]; [0113]). 

9. The ink jet recording method according to claim 1, wherein the resin liquid includes at least one urethane-based resin and the aqueous ink composition includes at least one selected from the group consisting of acrylic-based resins ([0062]) and urethane-based resins ([0061]). 
10. The ink jet recording method according to claim 1, wherein the aqueous ink composition includes a resin, and a total of an amount of the resin included in the resin liquid and an amount of the resin included in the aqueous ink composition is less than or equal to 0.8 mg/inch2 in a region where the resin liquid and the aqueous ink composition are deposited onto the recording medium (0.01 g/m2 to 1.0 g/m2 [0036]). 
11. The ink jet recording method according to claim 1, wherein the resin included in the resin liquid is in a form of resin microparticles ([0058]-[0066]). 
12. The ink jet recording method according to claim 1, wherein, in the depositing of the resin liquid, the resin liquid is deposited onto the recording medium by using an ink jet recording method (see figure: [0119]-[0133]). 
13. The ink jet recording method according to claim 1, wherein recorded matter obtained by using the ink jet recording method is laminated to be put into use ([0119]-[0139]). 
14. The ink jet recording method according to claim 1, wherein a ratio of an amount of deposition of a resin of the aqueous ink composition to an amount of deposition of the resin of the resin liquid is greater than or equal to 1 in a region of the 
15. An ink set comprising: an aqueous ink jet ink composition; and a resin liquid, wherein in the aqueous ink jet ink composition, a total content of organic solvents is less than or equal to 12.0 mass % relative to a total mass of the aqueous ink jet ink composition (2 to 30%; [0074]; [0113]), and the resin liquid is used as a priming liquid for the aqueous ink jet ink composition. 
16. An ink jet recording apparatus (element: 1000, figure) comprising: a mechanism that deposits a resin liquid onto a recording medium (element: 30, see figure), the resin liquid including a resin ([0058]-[0066]); and a mechanism that deposits an aqueous ink composition, by using an ink jet method (element: 130, 230; see figure), onto the recording medium on which the resin liquid was deposited, wherein in the aqueous ink composition, a total content of organic solvents is less than or equal to 12.0 mass % relative to a total mass of the aqueous ink composition (2 to 30%; [0074]; [0113]).
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Saito et al. (# US 2017/0292035) discloses a treatment liquid composition contains water, 1,2-alkanediol, and an aggregating agent aggregating or thickening components of an ink composition containing a pigment and is used for a printing 
(2) Yano et al. (# US 2016/0251532) discloses the ink jet recording method according to the present invention includes attaching a resin liquid including a resin to a recording medium; attaching a reaction liquid including a reactant for aggregating or thickening a coloring ink component having a coloring material to an area where the resin liquid is attached; attaching the coloring ink to an area where the reaction liquid is attached by an ink jet method; and attaching a clear ink including a resin (see Abstract).
(3) Yano (# US 2015/0328904) discloses an ink jet recording method includes attaching a reaction liquid and one or more ink jet ink compositions to a low-absorbing or non-absorbing recording medium, in which the reaction liquid contains a reactant which is a carboxylic acid or carboxylate that reacts with a component of the ink jet ink composition, the ink jet ink composition contains a resin and water, and when a deposition amount in an area in which the deposition amount of the resin is the greatest per unit area in a deposition area of the ink jet ink composition on the low-absorbing or non-absorbing recording medium is set to be 100%, the reaction liquid and the ink jet ink composition are deposited so that a mass ratio between the deposition amount of the resin and the deposition amount of the reactant (resin/reactant) in the deposition area in which the deposition amount of the resin is in a range of 20% to 100% is in a range of 1.5 to 16 (see Abstract).
(4) Ohta (# US 2013/0202861) discloses an ink jet recording method includes recording an image on a target recording face including polyolefin by ejecting an ink composition containing water, a coloring material, and resin from nozzles of an ink jet 
(5) Oberski et al. (# US 2009/0226632) discloses and ink jet printing on a non-absorbent substrate involves a wet primer having a primer viscosity. The wet primer is applied on the non-absorbent substrate. An ink jet ink having an ink jet viscosity lower than the primer viscosity is jetted over the wet primer while the primer is still wet. The wet primer and ink are simultaneously cured on the substrate (see Abstract). 
(6) Komatsu (# US 2011/0234683) discloses an ink jet recording method includes discharging droplets of an aqueous ink composition containing a coloring agent onto a non- or low-ink-absorbent recording medium as a first process and discharging droplets of a clear ink composition containing glycol ether at a content ratio in the range of 3 mass % to 10 mass %, inclusive, and a resin component but containing no coloring agent onto the recording medium as a second process. The first and second processes are performed in a single operation, and the droplets of the aqueous ink composition discharged in the single operation and those of the clear ink composition discharged in the same operation come into contact on the recording medium (see Abstract).
(7) Mukai et al. (# US 2011/0200799) discloses a treatment liquid for an ink jet recording medium having a recording face of a plastic film, wherein the treatment liquid including at least a specific cyclic ester compound or a specific cyclic amide compound, 
(8) Ohta (# US 2010/0086692) discloses an ink jet printing method includes forming an image by discharging droplets of an aqueous ink composition onto a non-ink-absorbing or low ink-absorbing recording medium by ink jet printing, and drying the aqueous ink composition on the recording medium during and/or after forming the image, wherein the aqueous ink composition contains a water-insoluble colorant, resin particles, a silicone surfactant, an acetylene glycol surfactant, a pyrrolidone derivative, a 1,2-alkyldiol, a polyhydric alcohol, and water, and the resin particles contain resin fixative particles and wax particles (see Abstract). 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152.  The examiner can normally be reached on 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/Primary Examiner, Art Unit 2853